DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2020 have been fully considered but they are not persuasive. 
Applicant argued that, “The patient support of Menkedick does not disclose "the lower body support panel being translatable along the frame away from the core support panel to form an opening between the lower body support panel and the core support panel" as required by Claim 18. First, the foot section 42 of Menkedick is pivotably coupled to seat section 40. That foot section 42 is not translatable along the frame, away from the seat section 40. Rather, and as shown in Figures 18, 20 and 21 of Menkedick, the distance between the second end 239 of seat section 40 and the first end 244 of leg section 42 does not change; it remains the same regardless of whether the second leg section member 292 is in the extended position (FIG. 20) or the retracted position (FIG. 18). As such, Menkedick cannot be said to teach "the lower body support panel being translatable along the frame away from the core support panel," as required by Claim 18.”
This is not found persuasive. The foot section 40 is not the “lower body support panel” in the rejection, specifically the panel 292 (Figure 21) of the foot panel is the lower body support panel which not only pivots with respect to the core panel at 262 but translates away from it as shown in the translated position in Figure 21. 
Applicant also argued, “Further, Menkedick is silent with respect to forming "an opening between the lower body support panel and the core support panel." Accordingly, Applicants submit that Menkedick cannot anticipate Claim 18. Second, even if one were to assume that the first leg section 

Applicant also argued, “There are no allegations in the Office Action that Menkedick teaches or suggests the subject matter of claims 42 or 45. And the Office Action fails to present any instances-either express or implied-of the specific claimed elements existing in the prior art. In other words, no set of prior art references has been uncovered that in total has each of the claimed elements. Nor does the Office Action present any prior art teachings for modifying Menkedick to achieve the claimed invention. Accordingly, the Office Action fails to present a prima facie case of obviousness. See MPEP 2142. The Examiner alleges: "It would have been obvious to one of ordinary skill in the art at the time of invention to modify the leg section to extend 10 inches or less in order to keep the bed compact, and the optimization of proportions in a prior art device is a design consideration within the skill of the art." Office Action at p. 4. Applicants disagree, and that conclusory assertion lacks any basis in the prior art. Further, the allegation of obviousness is asserted without analysis. The only alleged basis for the assertion is inapposite case law. In particular, the Examiner cites In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961). See Office Action at pp. 4, 5. The examiner provides no pin citation. Nor does the Examiner explain how that decision would apply to the instant claims. It does not. In re Reese, which was decided over sixty years ago, concerned a patent application for formulations and coatings of dissolvable vaginal tablets used as contraceptives. 290 F.2d at 839- 40. The decision addressed several issues. One issue was whether the claimed tables were on sale for more than twenty years prior to the 
This is not found persuasive. The exact length of extension of certain members in the bed are simply proportions. In In Re Reese, as stated in the rejection, found that optimization of specific proportions in a prior art device is a design consideration within the skill of the art. In the case, as Applicant mentioned above, the Applicant had changed the proportions of three chemicals known in the art to achieve an optimal result, i.e. the Applicant had changed their amount (where other similar proportions would be size, thickness, length, volume, etc.). The amount applicant had used of each element was not in the prior art. The court found that simply changing the amount of the prior art mixture was not enough for a patent. Thus the case found that changing the proportions of a known element is not patentable. Here, extension members are known in the art, as discussed in the rejection with regard to Menkedick. Applicant is simply changing the length of the extension member. Thus, as in Reese, where the proportion amount was found to be obvious to one of ordinary skill in the art, here the proportion length is not enough to be patentable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 19, 35-38, 40-41, and 44-46 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being taught by Menkedick (US Patent Application Publication 20080289108).
Regarding claim 18, Menkedick teaches an extendable support assembly fora patient support device comprising: a frame; at least one core support panel (Figure 4; 40) supported by the frame; and at least one lower body support by panel (Figure 4; 42, see specifically Figure 21, 292 portion of 42) pivotably connected to the frame, the at least one lower body support panel having a surface being located adjacent the core support panel (Figure 4; as shown), the lower body support panel being translatable along the frame away from the core support panel to form an opening between the lower body support panel and the core support panel (Figure 5; as shown).
  Regarding claim 19, Menkedick teaches an extension member having a first portion pivotably connected to the core support panel and a second portion telescopically engaging the at least one lower body support panel (Figure 21; 290).
  Regarding claim 35, Menkedick teaches the extension member comprises a pair of spaced-apart rigid rods extending longitudinally relative to the bed (Figure 21, 291a, 291b).
  Regarding claim 36, Menkedick teaches the at least one lower body support panel includes a pair of longitudinal bores sized and shaped for receiving the pair of rigid rods (Figure 21; 314a, 314b).
  Regarding claim 37, Menkedick teaches the at least one lower body support panel is pivotable when the lower body support panel is retracted or extended (Figure 4 and Figure 5, 42 as shown).
Regarding claim 38, Menkedick teaches the extension member is configured to support part of the mattress (Figure 1; 14).
Regarding claim 40, Menkedick teaches the extension member is configured to be controlled using an actuator (Figure 20,48f).
Regardingclaim41, Menkedick teaches the at least one lower body support panel is adapted to be placed in predetermined intermediate positions between the fully extended and the fully retracted positions (Figure 20; actuator48f can be extended to any position between fully retracted and unretracted, see Figures generally for different positions).
Regarding claim 44, Menkedick teaches the patient support device is a bed (Figure 1; as shown).
Regardingclaim45, Menkedick teaches the patient support device is configured to receive a mattress (Figure 1; 14).
Regarding claim 46, Menkedick teaches the at least one lower body surface panel and the at least one core support panel are pivotable by a lower body actuator (Figure 18; 48e, 48d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108) in view of Lambarth (US Patent 20140259420).
Regarding claim 39, Menkedick does not teach the extension member is configured to be controlled using a handle. Lambarth teaches the extension member is configured to be controlled using a handle (Paragraph 123). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the telescoping leg portion of Menkedick to be manually adjustable by handles in order to allow the bed to be operated during a loss of power.
Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkedick (US Patent Application Publication 20080289108).
  Regarding claim 42, Menkedick does not specifically teach the extension member is configured to extend 10 inches or less from the fully retracted to the fully extended position. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the leg section to extend 10 inches or less in order to keep the bed compact, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
  Regarding claim 43, Menkedick does not specifically teach the extension member is configured to extend 11 inches or more from the fully retracted to the fully extended position. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the leg section to extend 11 inches or more to accommodate larger patients, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MORGAN J MCCLURE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/25/2021